DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claim 13 recites a process for producing a film comprising obtaining a fluororesin and forming a fluororesin. However, it is not clear what is formed by said process a film or a fluororesin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

4.   Claims 1-5, 7-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation).

5.   Wang et al discloses a method for removing volatile components, including water, residual monomers and low molecular weight oligomers ([0004]), from polymers using a vacuum vented extruder, the method comprises:
A) introducing a polymer powder, including olefin polymer powder ([0039]), into a twin screw extruder/double screw extruder ([0031]); 
      said extruder comprising ([0044]):
      i) a powder conveying section comprising screw elements ([0050]);
      ii) a powder seal section;
      iii) a kneading and melting section;
      iv)  a vacuum vent located downstream of said kneading and melting section (as to  
      instant claim 2);
B) conveying the polymer powder through the powder seal section;
C) heating and shearing the polymer powder in the kneading and melting section to form a polymer melt;
D) subjecting said polymer melt to vacuum venting at said vacuum vent ([0013]-[0021]).



7.  The used extruder is a ZSK-58 twin screw extruder having diameter of 58mm ([0071]), a barrel with L/D ratio of 20-60 ([0051], as to instant claim 2), double screw with screw elements ([0049]]-[0050]). Longer extruders may provide a greater degree of volatile component removal ([0051]). 
The set temperature in the extruder is 100-400ºC, the melt temperature will be somewhat higher than the extruder set temperature, i.e. 200-450ºC ([0052]).
The extruder is operated at a feed rate and screw speed sufficient to create a powder seal and those are controlled to provide the maximum extruder powder utilization possible, subject to normal operating limitations ([0053]).
The screw speed is 200-1200 rpm ([0053]).

8.  The extruder comprises at least one vacuum vent operated at a pressure of 1-500 torr ([0054]), i.e. 0.00013-0.066 MPa (as to instant claim 1).

9.  The amount of the volatile components being removed maybe controlled by the feed rate of the polymer powder, the screw design, screw speed and temperature, and the pressure at the vacuum vent ([0055]). At least 80%of the volatile components are removed at a first vacuum vent ([0055]). If needed, additional vacuum vents can be used to remove volatile components not removed through the first vent ([0056], [0057]).
10.  As to instant claim 4,
the example 3 in Table 2 shows:
screw speed 990 rpm, feed/throughout rate of wet resin of 1650 pounds/hour, i.e. 12.4 kg/min, and the extruder having diameter of 58 mm ([0071]).
The inequality (III) of instant claim 4:

    PNG
    media_image1.png
    114
    664
    media_image1.png
    Greyscale

Then, using the parameters of example 3,  the inequality (III) will be:
12.4/(990x583) =6.4 x 10-8

Though the value of 6.4 x10-8 is not less than 6.1 x10-8 as claimed in claim 5,
a) the feed/thoughout rate provided by Wang et al is for the wet resin, i.e. before removal of water and the low molecular weight impurities; the Q value in the inequality (III) is given after the water/impurities removal; therefore, the value of said example 3 corresponding to the value Q (after water/impurities removal) will intrinsically and necessarily be lower than 12.4 kg/min, and thereby the overall ratio of inequality (III) will be lower as well.
b) Even the value of 6.4 x10-8 for feed of the wet polymer is very close to the value of  6.1 x10-8 as claimed in instant invention. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled 

11.  As to instant claim 5, the polymer is introduced into the extruder in the form of a powder following its manufacture as an alternative drying method ([0002]-[0003]), and thereby said polymer appears to be not subjected to melting during a period between polymerization and said melt treatment in the twin screw extruder. In the alternative, it would have been obvious to a one of ordinary skill in the art to subject the polymer to the melt kneading/water-volatile impurities-removal immediately after polymerization, also as a drying step, so to reduce the number of process steps and reduce the cost of production as well, thereby arriving at the present invention.

12.  As to instant claim 12, Wang et al is silent with respect to adding any deaeration auxiliary agents.

13. Wang et al does not specify the polyolefin resin used for said treatment being a fluororesin, specifically ethylene-tetrafluoroethylene copolymer, having melt mass flow rate measured at 297ºC, and the shear rate of said treatment.

14. However,
1)  Kitahara et al discloses a method for forming a fluoropolymer that is free from oligomers having molecular weight of not higher than 35,000 ((col. 2, lines 60-64), or said oligomers are present in amount of not more than 0.7%wt relative to a instant claims 7-9), having MFR of 15-18 g/10 min measured at 297ºC (Table 2, as to instant claim 10);
The specific example 3 shows the melting point of 254ºC (Table 2) and extruding temperature of 265-290ºC (Table 1).
The used extruder is a 40 mm twin-screw extruder having a vent mechanism equipped with a pressure reducing device (col. 27, lines 49-55)
The fluororesin was further pelletized (col. 27, lines 50-55, as to instant claim 6).
As to instant claims 13, 14, the produced fluororesin is used as a film or as an electric wire coating (col. 22, lines 5-15).

2) Eishi et al discloses a method for kneading a fluororesin, including ethylene-tetrafluoroethylene copolymer (ETFE) having melt flow rate at 49N of 0.1-1000 g/10 min, preferably 0.5-100 g/10 min at a temperature 20ºC or more higher than the melting point ([0046]), specifically 297ºC ([0046]), molar ratio of TFE to ethylene of 20/80-90/10 ([0068]), 
wherein said kneading is conducted in a twin-screw extruder at kneading temperature of 20-90ºC higher than the melting point of the fluororesin ([0204], as to instant claim 1), at a shear rate of 240-1600 1/s, preferably 1200-1600 1/s ([0200]), extrusion rate of more 
Thus, Eishi et al explicitly teaches the melt kneading treatment of the fluororesins being conducted under a shear rate of as high as 1200-1600 1/s and under a temperature 20-90ºC higher than the melting point of the fluororesin, and wherein the shear rate and extrusion amount can be adjusted.
The shear rate is determined according to the following formula ([0194]-[0199]):

    PNG
    media_image2.png
    30
    142
    media_image2.png
    Greyscale

Wherein:

    PNG
    media_image3.png
    26
    129
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    24
    172
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    30
    141
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    22
    301
    media_image6.png
    Greyscale

Though the formula used to determine the shear rate of kneading used by Eishi et al is not exactly the same as that claimed in instant invention, since Eishi et al discloses the shear rate being preferably 1200-1600 1/s, which is higher than 1000 1/sec as claimed in instant invention and the same as disclosed in instant specification as preferable (p. 17, lines 12-18 of instant specification), and further can be adjusted by the choice of extrusion amount and screw speed, as taught by Eishi et al, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific extrusion rate, screw speed, and choice of the diameter of the extruder and gap between the barrel and the screw of the extruder to obtain a desired shear rate of 1200-1600 1/s as well (as to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. Since a) Wang et al discloses a process for removing volatile impurities from polymers, including olefin polymers, by treating said polymers in a twin-screw extruder with vacuum ports, but does not specify the polyolefin resin used for said treatment being a fluororesin, specifically ethylene-tetrafluoroethylene copolymer having melt mass flow rate measured at 297ºC, and does not specify the shear rate of said treatment, b) Kitahara et al discloses a method for forming a fluoropolymer that is free from oligomers having molecular weight of not higher than 35,000 or said oligomers are present in amount of not more than 0.7%wt, by treatment of said polymer in a twin-screw extruder with vacuum ports, wherein said fluororesin is an ethylene-TFE copolymer having MFR of 15-18 g/10 min measured at 297ºC and further c) Eishi et al explicitly teaches melt treatment of such ethylene-TFE copolymers being conducted in twin-screw extruders at a temperature of 20-90ºC higher than melting temperature of the polymer and under a high shear rate of 1200-1600 1/s, therefore, based on the combined teachings of Wang et al, Kitahara et al and Eishi et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, the ethylene-TFE copolymer of Kitahara et al as the polymer for removing volatile impurities in the process of Wang et al since it would have been obvious to a one of ordinary skill in the to choose material based on its suitability, and further conduct such melt treatment under a shear rate of as high as 1200-1600 1/c and under a temperature of as high as  Eishi et al, so to ensure a thorough and sufficient removal of volatile impurities from the polymer, specifically ethylene-TFE copolymer, as well, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. All ranges in the process of Wang et al in view of  Kitahara et al and Eishi et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17. Since the process of Wang et al in view of  Kitahara et al and Eishi et al is substantially the same as that claimed in instant invention, i.e. comprises melt treatment of ethylene-TFE copolymer in a twin-screw extruder with vacuum vent under a temperature 90ºC higher than melting temperature of the polymer, under a high shear rate, to remove volatile impurities including low molecular weight oligomers and solvents, therefore, the such melt-treated ethylene-TFE copolymer would be reasonably 
    PNG
    media_image8.png
    28
    143
    media_image8.png
    Greyscale
 especially since Wang et al explicitly teaches that during the step of extruding the molecular weight of the polymer is reduced ([0035]), thereby the melt flow rate of the polymer will intrinsically and necessarily, at least partially, increase, and further the properties that: 
a temperature at which 1 mass% of the following residue decomposes, is at least 115°C, a temperature at which 5 mass% of the following residue decomposes, is at least 20150°C, and a temperature at which 10 mass% of the following residue decomposes, is at least 180°C;
residue: a residue obtained by immersing the fluororesin in 1,3-dichloro-1,1,2,2,3- pentafluoropropane at 150°C for 12 hours, then removing a solid matter, and heating a 25liquid under reduced pressure (as to instant claims 1, 11, 15).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Wang et al in view of  Kitahara et al and Eishi et al are overlapping with the corresponding ranges of those as claimed in instant invention,  therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific process conditions and extruder parameters in the process of Wang et al in view of  Kitahara et al and Eishi et al, so to produce the melt-treated polymer having a desired combination of properties including melt flow rate and temperatures as which the specified amount of residue decomposes, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19.  Claims 1-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), in further view of Morgan et al (US 4,626,587).

Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), set forth in paragraphs 4-18 above, is incorporated here by reference.

21. Though Wang et al in view of Kitahara et al and Eishi et al do not explicitly recite the melt-treated fluororesin being further extruded into strand and cut into pellets,
Morgan et al discloses a process for melt-treating a fluororesin, specifically TFE-based, in twin-screw extruder equipped with a vacuum port and vacuum system, under a shear to remove volatiles (col. 4, line 65-25), wherein following such treatment the fluororesin was further subjected to a second extruder to extrude and cut to form pellets (col. 5, lines 35-40). As shown in Table 1, the fluororesin after treatment has melt viscosity lower than that before treatment (e.g. 9.5 kPa.s versus 11.2 kPa.s as for example 1), and, since melt flow rate is inversely related to melt viscosity, thereby the melt-treated polymer would be reasonably expected to have a melt flow rate at least partially higher than that of the untreated polymer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Morgan et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Morgan et al and Wang et al  in view of Kitahara et al and Eishi et al and to subject the melt-treated ethylene-TFE copolymer of Wang et al  in view of Kitahara et al and Eishi et al to further extruding and pelletizing, so to produce the melt-treated ethylene-TFE copolymer of Wang et al  in view of Kitahara et al and Eishi et al in the form of pellets, given such is desired, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may 

23.  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), in further view of Terada et al (US 2016/0064115).

24. The discussion with respect to Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), set forth in paragraphs 4-18 above, is incorporated here by reference.

25. Though Wang et al in view of Kitahara et al and Eishi et al teach the melt-treated fluororesins being used as a covering for electric wire (col. 22, lines 8-10 of Kitahara et al), Wang et al in view of Kitahara et al and Eishi et al do not explicitly recite a process for producing an electric wire comprising extruding the fluororesin around a core wire.

26. However, Terada et al teaches an electric wire produced by melt extrusion of an ethylene-TFE copolymer over a core wire (Abstract, [0166]-[0173]).
Terada et al, therefore, it would have been obvious to a one of ordinary skill in the art to use the melt-treated ethylene-TFE copolymer of Wang et al in view of Kitahara et al and Eishi et al to form a coating over the core wire by melt extrusion, as taught by Terada et al, as well, since it would have been obvious to choose material based on its suitability as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,068,466 and US 5,938,994 are related to processes for melt treatment of polymers in twin-screw extruders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764